 



Exhibit 10.1
CONSULTING AND SERVICES AGREEMENT
     This Consulting and Services Agreement (this “Agreement”) is made effective
as of April 2, 2008, by and between MEDICIS GLOBAL SERVICES CORPORATION, a
Delaware corporation maintaining offices at 8125 North Hayden Road, Scottsdale,
Arizona 85258-2463 (“Company”), and Richard J. Havens, an individual maintaining
offices at        (“Consultant”).
W I T N E S S E T H
     WHEREAS, Company develops, markets and sells pharmaceutical, medical
device, and over-the-counter products and other scientific materials; and
     WHEREAS, Consultant has certain experience, knowledge and unique abilities
that Company wishes to utilize; and
     WHEREAS, Consultant is willing to provide consulting services to Company
and Company is willing to engage Consultant, upon the terms and conditions set
forth herein.
     NOW, THEREFORE, in consideration of the mutual promises and covenants
contained herein, the parties agree as follows:

1.   SCOPE OF SERVICES

  1.1   Consultant shall provide Company with those services described in
Schedule A attached hereto (“Services”), which Schedule A is made a part of this
Agreement as if fully included herein. Any special or related service which the
parties agree are outside the scope of the Services to be provided hereunder
shall be covered under a separate written agreement.     1.2   In performing the
Services under this Agreement, Consultant shall report and be responsible to
Company employee designated in Schedule A or such other person(s) as may be
subsequently designated by Company in writing.     1.3   Consultant shall
faithfully and competently perform the Services and, if and only if Company so
requests, shall provide such additional assistance to Company in such areas as
Consultant is competent. Consultant shall also use best efforts and such working
time and energy as may be required for the satisfactory performance of the
Services in accordance with the requests and instructions from Company.     1.4
  Consultant shall perform the Services at Company facilities or such other
locations as are mutually acceptable to the parties.     1.5   It is expressly
understood and agreed that the inability or failure of Consultant to render the
Services to Company by reason of absences, temporary or permanent illness,
disability or incapacity, or for any other cause, shall be deemed a material
breach or default hereunder.

2.   COMPENSATION

  2.1   Company agrees to pay to Consultant, as full and complete payment for
the Services, the amount set forth in Schedule A (the “Compensation”).
Consultant acknowledges that Consultant is not entitled to any compensation or
remuneration of any kind whatsoever

1



--------------------------------------------------------------------------------



 



      for the Services other than as specifically set forth in Schedule A.    
2.2   Without limiting Section 2.1, Consultant specifically waives any right to
royalties, accountings for profits, additional fees or any other form of
consideration whatsoever for the Services.     2.3   In addition to the
Compensation, Company will reimburse Consultant for reasonable and verifiable
out of pocket travel and hotel expenses incurred in order to provide the
Services, subject to compliance with Company’s travel and expense reimbursement
policy, as amended from time to time, and the provisions of Schedule A.     2.4
  The parties acknowledge that the Compensation has been determined through good
faith and arms-length negotiation to be the fair market value of the Services
rendered. No amount paid or reimbursed hereunder is intended to be, nor shall it
be construed as, an offer or payment made, whether directly or indirectly, to
induce the referral of patients, the purchase, lease or order of any item or
service from Company, or the recommending or arranging for the purchase, lease
or order of any item or service from Company.

3.   CONSULTANT’S REPRESENTATIONS AND OBLIGATIONS

  3.1   Consultant represents and warrants to Company that Consultant is not now
nor will Consultant be a party to or bound by any other agreement or under any
obligation to or restriction by any other party which could prevent Consultant
from entering into and complying with the terms of this Agreement or performing
the Services.     3.2   Consultant agrees to promptly and properly advise
Company of all matters coming to Consultant’s attention that could, in any
manner, materially and adversely affect the financial condition, business or
prospects of Company. Consultant further agrees not to reveal to any outside
sources at any time during the term of this Agreement and for five (5) years
after the termination of this Agreement, without Company’s prior written
consent, any matter that could, in any manner, materially and adversely affect
Company’s financial condition, business or prospects, unless required by law to
do so.     3.3   Consultant agrees to keep all necessary records relating to the
performance of the Services as Company may direct. Consultant further agrees
that Consultant will at any time during the term of this Agreement, at Company’s
request, and in any event at the termination of this Agreement (regardless of
the reason), surrender to Company copies of any and all memoranda, books,
papers, letters, notebooks, reports, and any and all other data and information,
together with any copies or abstracts thereof, regardless of whether in writing
or electronic or other form, resulting from the performance of the Services or
as otherwise may have been provided by Company to Consultant.     3.4  
Consultant represents and warrants to Company that Consultant shall at all times
comply with all applicable laws, and that all goods and services provided by
Consultant hereunder have been designed to and will comply fully with all
applicable international, federal, state and local laws, regulations, and safety
standards, including, without limitation, the appropriate sections of the
Occupational Safety and Health Standards and the Fair Labor Standards Act, as
amended. The following are hereby incorporated by reference and made a part of
this Agreement as if fully set forth herein: (i) the applicable provisions of
the Equal Opportunity clause set forth in 41 CFR 60-1.4; (ii) the applicable
provisions of the Rehabilitation Act of 1973 as set forth in 41 CFR 60-741.4;
(iii) the applicable provisions of the Vietnam Era Veterans Readjustment
Assistance Act of 1974 as set forth in 41 CFR 60-250.4; (iv) the applicable
provisions of Public Law 95-507

2



--------------------------------------------------------------------------------



 



      concerning the utilization and employment of Small Business, Small
Disadvantaged Business and Woman Owned Business Concerns; and (v) any law, order
or regulatory provision issued in addition to or as supplement to or replacement
of the foregoing concerning equal employment opportunities by federal
contractors. Consultant represents and warrants that in performing Services
under this Agreement, Consultant shall comply fully with all Federal health care
program requirements and requirements of the U.S. Food and Drug Administration
(“FDA”), including the Federal anti-kickback statute, 42 U.S.C. § 1320a-7b(b),
and all other requirements under the Federal Food, Drug and Cosmetic Act, the
Prescription Drug Marketing Act of 1987, and FDA regulations, as amended from
time to time.     3.5   Consultant acknowledges that any trade secret
information, any copyrightable work product and any and all other intellectual
property rights developed, derived from or otherwise generated by Consultant in
performing the Services shall be owned by and belong exclusively to Company
(“Intellectual Property”). Company shall own, and Consultant hereby assigns to
Company all right, title and interest in and to the Intellectual Property
throughout the world in any and all media now existing or hereafter created and
for any and all uses now known or hereafter discovered without any additional
consideration. The parties agree that any copyrightable aspects of the
Intellectual Property shall be deemed “works made for hire” (as that term is
commonly understood and as specifically defined under 17 U.S.C. §101). If any
copyrightable aspect is deemed not to be a “work made for hire,” by a court of
competent jurisdiction, then Consultant hereby expressly and automatically
assigns to Company the ownership of all rights, titles, and interests in such
copyrightable aspects throughout the world in any and all media now existing or
hereafter created and for any and all uses now known or hereafter discovered.
Company shall have the right to obtain and hold in Company’s own name, without
obligation of any kind to Consultant, patents, copyrights, or other protection
which may be available or become available with respect to such items.
Consultant further agrees to give Company and Company’s designees or assignees
all assistance reasonably required to perfect such rights, titles and interests.
Consultant hereby appoints Company as Consultant’s attorney-in-fact for the
purpose of securing intellectual property protection, applying for patents or
copyright registrations, and similar purposes with respect to Consultant’s work
product under this Agreement. These obligations shall survive and continue
beyond the termination of Consultant’s engagement with Company under this
Agreement and shall be binding upon Consultant’s successors, assigns, heirs,
executives, administrators and other legal representatives.     3.6   In
accordance with Section 6032 of the Deficit Reduction Act of 2005, Pub. Law
No. 109-171, Company has adopted a policy, entitled “Medicis Employee Education
Policy Concerning the Prevention and Detection of Fraud, Waste, and Abuse in
Government Health Care Programs: Compliance Policy Pursuant to the Deficit
Reduction Act of 2005” (“Medicis’ Deficit Reduction Act Compliance Policy”),
which establishes a written protocol for educating any contractors who may
furnish or authorize the furnishing of Medicaid health care items or services,
perform billing or coding functions, or become involved in monitoring any health
care, about various federal and state statutes and administrative remedies
related to detecting and preventing fraud, waste, and abuse in government health
care programs. It is a condition of this Agreement that Consultant comply with
the Deficit Reduction Act and Medicis’ Deficit Reduction Act Compliance Policy.
A copy of Medicis’ Deficit Reduction Act Compliance Policy, as well as an
addendum entitled “Federal and State Statutes and Administrative Remedies
Related to Preventing and Detecting Fraud, Waste, and Abuse in Government Health
Care Programs,” is available at http://www.medicis.com/dra/, and is

3



--------------------------------------------------------------------------------



 



      incorporated herein by reference. Upon request, copies of Medicis’ Deficit
Reduction Act Compliance Policy will be provided to Consultant. Consultant
represents and warrants that, in the course of performing the Services described
in this Agreement, Consultant will comply with the Deficit Reduction Act and
Medicis’ Deficit Reduction Act Compliance Policy.     3.7   Consultant
represents and warrants to Company that Consultant shall at all times comply
with Company’s compliance policies and procedures, including, but not limited
to, Company’s Code of Compliance Conduct; Code of Business Conduct and Ethics;
Prescription Drug Compliance Program for Sales Representatives; Medical Device
Sales Force Compliance Program Policy for Interactions with Health Care
Professionals and Health Care Organizations; Good Promotional
Practices—Dermatology and Ucyclyd; Good Promotional Practices—Aesthetics;
California Comprehensive Compliance Program Policy; Professional Field Sales
Drug Sample Manual; Prescription Drug Marketing Act Annual Training Handbook;
Aesthetics Sample Compliance Program; Employee Compliant Procedures for
Accounting and Auditing Matters; and Abuse in Government Healthcare Programs:
Compliance Policy Pursuant to the Deficit Reduction Act of 2005. Consultant
further represents and warrants to Company that Consultant shall at all times
comply with the Corporate Integrity Agreement (“CIA”) between Company and the
Office of Inspector General of the United States Department of Health and Human
Services, including all training, screening, and other obligations associated
therewith.

4.   CONFIDENTIALITY; NON-COMPETITION       Notwithstanding any provision in
this Agreement to the contrary and except as specifically compelled by law,
Consultant shall hold confidential and shall not, directly or indirectly,
disclose, publish, or reveal to, or use for any purpose except in carrying out
Consultant’s duties for Company hereunder, any confidential or proprietary
information made available to Consultant in connection with his performance of
Services or made available to Consultant in connection with his employment by
Company prior to the effective date of this Agreement, including without
limitation such information of or relating to Company, any third party or
Company’s past, present or future affiliates, and any and all data and
information generated by Consultant in carrying out Consultant’s duties
hereunder, including without limitation through the use of the confidential or
proprietary information made available to Consultant, without first having
obtained Company’s written consent to such disclosure or use. “Confidential or
proprietary information” shall include, but not be limited to, know-how,
scientific information, clinical development data, formulations, methods and
processes, specifications, presentations, instructional materials, business
plans, strategies, product pipelines, development timetables, budgets, clinical
trial plans, methods or results, vendor identities and similar information of a
competitively sensitive or private nature. This restriction shall not apply if
the information shall have become public knowledge without fault on the part of
Consultant. In the event that Consultant is compelled by law to disclose any
confidential or proprietary information made available to Consultant hereunder,
Consultant shall provide Company with prompt written notice of such requirement
and, to the extent possible, the opportunity to seek confidential treatment or
otherwise limit the disclosure thereof. Notwithstanding any provision in this
Agreement to the contrary, this obligation shall survive the termination of this
Agreement.       Without limiting the foregoing, Consultant acknowledges and
agrees that as a result of Consultant’s unique engagement hereunder and the
information Consultant will gain through such engagement, confidential or
proprietary information of Company would inevitably be disclosed to another
party in violation of this prohibition if Consultant were to render services to

4



--------------------------------------------------------------------------------



 



    any other person or entity (other than Company or a Company affiliate) which
is or could reasonably be expected to become engaged in the development,
production or marketing of products for the treatment of dermatological,
aesthetic or podiatric conditions, or similar business (“Competitor”).
Accordingly, during the term of this Agreement, but in no event less than
24 months from the effective date of this Agreement, Consultant agrees that
Consultant shall not serve as an employee, consultant, officer, director,
lender, investor, shareholder, partner, manager or member of any person or
entity, or own or act as a sole proprietor of any Competitor, in any County of
the State of Arizona, any of the States of the United States of America, or any
country in Europe, other than as approved in advance in writing by the Chief
Executive Officer of Company or the Board of Directors of Company; provided,
however, that Consultant’s passive ownership of securities shall not be a
violation of this Section 4 if such securities represent:

     (a) less than one percent (1%) of the publicly traded securities of any
publicly traded entity with a market capitalization greater than $500,000,000 at
the time of Employee’s investment (a “Large Publicly Traded Entity”); or
     (b) less than $500,000 and less than five percent (5%) of the securities of
any entity that is not a Large Publicly Traded Entity.

5.   TERM OF AGREEMENT

  5.1   The term of this Agreement is as specified in Schedule A.     5.2   This
Agreement may be terminated (a) by Consultant with cause as set forth in
Section 5.4 and without cause on sixty (60) days prior written notice to Company
or (b) by Company with or without cause upon 24 hours prior written notice to
Consultant.     5.3   The following terms of this Agreement shall survive
termination: Sections 3.2, 3.3, and 3.5; Section 4; Section 5.3; and Sections 7,
8, 9 and 10.     5.4   If Company materially breaches this Agreement, Consultant
shall have the right to terminate this Agreement upon thirty (30) days prior
written notice to Company specifying the default; provided, however, if Company
cures the default within the said thirty (30) day period, this Agreement shall
continue in full force and effect as if no default had occurred.

6.   INDEPENDENT CONTRACTOR       Consultant agrees and acknowledges that
Consultant shall perform the Services solely in his capacity as an independent
contractor of the Company. As an independent contractor, Consultant agrees that
he is responsible for the payment of all taxes, including, without limitation,
any self-employment taxes and any taxes under Section 409A of the Internal
Revenue Code, on any payments under this Agreement. Consultant further agrees
that he is not eligible to participate in pension, 401(k) and other employee
plans and benefits, including, without limitation, medical, dental, vision,
disability and life insurance plans, and that Consultant waives participation in
any such benefits or plans, except as it relates to his involvement through
COBRA. Nothing in this Agreement shall be interpreted or construed as creating
or establishing the relationship of employer and employee between Company and
Consultant.   7.   NOTICES       Any notice required or permitted to be given
hereunder shall be in writing and shall be either (i) delivered personally by
hand, (ii) sent by registered or certified mail, or (iii) sent by a recognized

5



--------------------------------------------------------------------------------



 



    qualified overnight delivery service (e.g., Federal Express). All such
notices shall be sent postage prepaid to the addresses of each party set forth
below or to such other address or addresses as shall be designated in writing in
the same manner:

       
 
To Company:   To Consultant:
 
MEDICIS GLOBAL SERVICES CORPORATION   Same address as noted above
 
Attn.: Jonah Shacknai    
 
8125 North Hayden Road    
 
Scottsdale, AZ 85258-2463    
 
Fax: 602-808-3891    
 
     
 
with a copy to:    
 
     
 
MEDICIS GLOBAL SERVICES CORPORATION    
 
Attn.: Legal Department    
 
8125 North Hayden Road    
 
Scottsdale, AZ 85258-2463    
 
Fax: 602-808-3891    

8.   EXCLUSION/DEBARMENT / DISQUALIFICATION CERTIFICATION       Consultant
represents and warrants that he has not been and currently is not disqualified
or disbarred under Section 306 of the Federal Food, Drug and Cosmetic Act (as
amended by the Generic Drug Enforcement Act of 1992), 21 U.S.C. § 335a (the
“Act”). Consultant agrees to notify Company immediately in the event he becomes
disqualified or disbarred under the Act, and further agrees to notify Company
immediately if Consultant becomes aware that debarment or disqualification
proceedings have been initiated against Consultant. Consultant further
represents and warrants that he has not been and currently is not excluded from
participation in Federal health care programs under 42 U.S.C. § 1320a-7(a) or §
1320a-7(b). Consultant further agrees to notify Company immediately in the event
that he ever becomes excluded, debarred, suspended or otherwise ineligible to
participate in the Federal health care programs or in Federal procurement or
nonprocurement programs, or in the event he has been convicted of a criminal
offense that falls within the ambit of 42 U.S.C. § 1320a-7(a), but has not yet
been excluded, debarred, suspended or otherwise declared ineligible.   9.  
ARBITRATION AGREEMENT.

  9.1   Any controversy, dispute or claim between Consultant and Company, or its
parents, subsidiaries, affiliates and any of their officers, directors, agents
or other employees, shall be resolved by binding arbitration, at the request of
either party.         The arbitrability of any controversy, dispute or claim
under this Agreement shall be determined by application of the substantive
provisions of the Federal Arbitration Act (9 U.S.C. §§ 1 and 2) and by
application of the procedural provisions of Arizona law, except as provided
herein. Arbitration shall be the exclusive method for resolving any dispute and
all remedies available from a court of competent jurisdiction shall be
available; provided, however, that either party may request provisional relief
from a court of competent jurisdiction, if such relief is not available in a
timely fashion through arbitration.         The claims which are to be
arbitrated include, but are not limited to any claim arising out of or relating
to this Agreement or the consulting relationship between Consultant and Company,
any claims arising out of or relating to Consultant’s employment relationship

6



--------------------------------------------------------------------------------



 



      with Company prior to the effective date of this Agreement, to the extent
such claims have not been released or waived by Consultant, claims for payment
of fees, claims for breach of contract (express or implied), claims for
violation of public policy, wrongful termination, tort claims, claims for
unlawful discrimination and/or harassment (including, but not limited to, race,
religious creed, color, national origin, ancestry, physical disability, mental
disability, gender identity or expression, medical condition, marital status,
age, pregnancy, sex or sexual orientation) to the extent allowed by law, and
claims for violation of any federal, state, or other government law, statute,
regulation, or ordinance. This Agreement shall not be interpreted to provide for
arbitration of any dispute that does not constitute a claim recognized under
applicable law.     9.2   The Consultant and Company will select a single
neutral arbitrator by mutual agreement. If the Consultant and Company are unable
to agree on a neutral arbitrator within thirty (30) days of a demand for
arbitration, either party may elect to obtain a list of arbitrators from the
Judicial Arbitration and Mediation Service (“JAMS”) or the American Arbitration
Association (“AAA”), and the arbitrator shall be selected by alternate striking
of names from the list until a single arbitrator remains. The party initiating
the arbitration shall be the first to strike a name.     9.3   The demand for
arbitration must be in writing and must be made by the aggrieved party within
the statute of limitations period provided under applicable state and/or federal
law for the particular claim(s). Failure to make a written demand within the
applicable statutory period constitutes a waiver of the right to assert that
claim in any forum.     9.4   Arbitration proceedings will be held in
Scottsdale, Arizona.     9.5   The arbitrator shall apply applicable state
and/or federal substantive law to determine issues of liability and damages
regarding all claims to be arbitrated, and shall apply the Federal Rules of
Evidence to the proceeding.     9.6   The parties shall be entitled to conduct
reasonable discovery and the arbitrator shall have the authority to determine
what constitutes reasonable discovery. The arbitrator shall hear motions for
summary judgment/adjudication as provided in the Federal Rules of Civil
Procedure.     9.7   Within thirty (30) days following the hearing and the
submission of the matter to the arbitrator, the arbitrator shall issue a written
opinion and award which shall be signed and dated. The arbitrator’s award shall
decide all issues submitted by the parties, and the arbitrator may not decide
any issue not submitted. The opinion and award shall include factual findings
and the reasons upon which the decision is based. The arbitrator shall be
permitted to award only those remedies in law or equity which are requested by
the parties and allowed by law.     9.8   The final award may be appealed to
another arbitrator who will be chosen by the parties in the same manner as the
original arbitrator. All the rules governing judicial appeals of judgments from
the Federal District Court for the State of Arizona, the Ninth Circuit Court of
Appeals shall apply to any appeal of this award, including but not limited to
the time frames, deadlines and the standards of review.     9.9   The cost of
the arbitrator and other incidental costs of arbitration that would not be
incurred in a court proceeding shall be borne by Company. The parties shall each
bear their own costs and attorneys’ fees in any arbitration proceeding,
provided, however, that the arbitrator shall have the authority to require
either party to pay the costs and

7



--------------------------------------------------------------------------------



 



      attorneys’ fees of the other party to the extent permitted under
applicable federal or state law, as a part of any remedy that may be ordered.  
  9.10   Both Company and Consultant understand that by using arbitration to
resolve disputes they are giving up any right that they may have to a judge or
jury trial with regard to all issues concerning the Agreement or otherwise
covered by this Section 9.

10.   MISCELLANEOUS PROVISIONS

  10.1   Any modification of any of the provisions in this Agreement shall not
be valid unless in writing and signed by all of the parties.     10.2   This
Agreement constitutes the entire agreement between the parties relating to the
subject matter hereof, and supersedes all prior understandings, negotiations and
discussions, written or oral, of the parties relating to the transactions
contemplated by this Agreement; provided, however, that this Agreement shall
supplement, not supersede, any prior agreements concerning the confidential
information or other intellectual property of Company, and any conflicts or
inconsistencies between such agreements and this Agreement shall be resolved so
that the provision providing greater rights to Company shall prevail.     10.3  
This Agreement has been executed in the State of Arizona and shall be governed
by the laws thereof; Arizona shall be the sole and exclusive forum for the
resolution of all disputes arising under or relating to this Agreement.     10.4
  If and to the extent that any court of competent jurisdiction holds any
provision of this Agreement to be invalid or unenforceable, such holding shall
in no way affect the validity of the remainder of this Agreement.     10.5  
This Agreement is personal in nature, and Consultant shall not, without the
prior written consent of Company, assign, delegate, subcontract, transfer,
mortgage or encumber this Agreement or any of Consultant’s rights or obligations
hereunder. Company may assign or transfer this Agreement to a successor,
subsidiary or affiliate, provided that in the case of any such assignment or
transfer, the assignee or transferee shall be bound by the terms and obligations
provided in this Agreement. For purposes of this section, any direct or indirect
change of control shall be deemed an assignment.     10.6   Should any legal
action be commenced in connection with this Agreement, the prevailing party in
such action shall be entitled to recover, in addition to court costs, such
amount as the court may adjudge as reasonable attorneys’ fees.     10.7   No
failure or delay by a party to insist upon the strict performance of any term or
condition under this Agreement or to exercise any right or remedy available
under this Agreement at law or in equity, and no course of dealing between the
parties, shall imply or otherwise constitute a waiver of such right or remedy.
Any waiver of any of the provisions in this Agreement shall not be valid unless
in writing and signed by all of the parties. In addition, no single or partial
exercise of any right or remedy by any party will preclude any other or further
exercise thereof. All rights and remedies provided in this Agreement are
cumulative and not alternative and are in addition to all other available
remedies at law or in equity.     10.8   The captions or headings in this
Agreement are for convenience only and shall not be considered a part of or
affect the construction or interpretation of any provision of this Agreement.

8



--------------------------------------------------------------------------------



 



  10.9   This Agreement may be executed in two or more counterparts, each of
which together shall be deemed an original, but all of which shall constitute
one and the same instrument. The parties may evidence execution of this
Agreement by faxing a signed counterpart to the other party, which shall be
deemed an original.

Remainder of this page intentionally left blank.

9



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned parties have executed this Agreement
the day and year first above written.

                      MEDICIS GLOBAL
SERVICES CORPORATION       CONSULTANT    
 
                   
By:
          By:        
 
 
 
         
 
   
Name:
  Jonah Shacknai       Name:   Richard J. Havens    
 
                    Title:   Chief Executive Officer       Social Security
Number:                      

10



--------------------------------------------------------------------------------



 



SCHEDULE A
TO CONSULTING AGREEMENT
DETAILED SERVICES SPECIFICATIONS

  1.   SPECIFICATION OF SERVICES TO BE RENDERED:         Consultant shall
provide senior level consulting services to Company as Company may require in
the areas of corporate development, strategic direction, business operations,
corporate strategy, research and development, and other areas as the Company may
determine from time to time at Company’s sole discretion. For the avoidance of
doubt, Company shall have the unilateral right to determine the specific areas
and projects upon which Consultant shall provide Services, and Company shall
have the sole discretion to change the scope of Consultant’s services for any
reason. Consultant shall not be engaged to manage, supervise, or direct Company
employees. Consultant shall not in any way engage in the approval, promotion or
sale of pharmaceuticals or medical devices to third parties, including but not
limited to the promotion or sale to health care providers (including but not
limited to physicians, osteopaths, dentists, residents, podiatrists, nurses,
nurse practitioners, physician assistants, physician office managers, hospital
or health care provider employees, or anyone engaged directly or indirectly in
providing health care). Consultant shall not provide any consulting services in
connection with the review, development, creation, or approval of promotional
materials involving Company’s products. For the avoidance of doubt, all services
performed by Consultant for Company after the date of this Agreement, whether
assigned orally or in writing, shall be deemed “Services” subject to the terms
of this Agreement.     2.   TERM:         This Agreement shall be in effect from
the date first above written and shall remain in effect for one (1) year. At the
election of Company, this Agreement may be renewed for additional one (1)-year
terms. Company shall inform Consultant in writing within thirty (30) days prior
to the expiration of the term if it wishes to renew this Agreement.     3.  
DESIGNATED COMPANY EMPLOYEE FOR REPORTING PURPOSES:         Jason Hanson
Executive Vice President & General Counsel     4.   FEE AND METHOD OF PAYMENT:  
      Prior to performing any Services assigned by Company to Consultant
pursuant to this Agreement, Consultant shall discuss the Services with the
Company employee designated above for reporting purposes and the designated
Company employee shall authorize in writing a specified number of hours to be
approved for such Services. Written approval of the Company employee designated
above for reporting purposes must be obtained in advance for all travel time and
expenses associated with performing any Services assigned by Company to
Consultant.         Hourly fee for Services rendered in accordance with the
terms of this Agreement will be Four Hundred and Thirty Dollars ($430.00).      
  Consultant shall submit invoices to Company on a monthly basis, which invoices
shall contain sufficient detail to evidence the nature, time and scope of the
Services performed during the

SCHEDULE A — PAGE 1

 



--------------------------------------------------------------------------------



 



    previous month and any reimbursable expenses, together with all supporting
documentation, related thereto. Company shall pay each such invoice within
thirty (30) days of Company’s receipt and approval of same. Any domestic air
travel will be limited to coach class and international air travel to business
class.       Any provision in this Agreement to the contrary notwithstanding,
Company and Consultant agree that Consultant shall not be entitled to the
payment for, and Company shall not be responsible for the payment of, any fees
and/or expenses under this Agreement that have not been approved in advance in
writing by Company.

ACCEPTED AND AGREED:

                 
COMPANY:
               
 
 
 
Jonah Shacknai, Chief Executive Officer      
 
Date    
 
               
CONSULTANT:
               
 
               
 
  Richard J. Havens       Date    

SCHEDULE A — PAGE 2

 